DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6, 9, 10, and 20, the limitation “about” is vague and indefinite.  For example in claim 6, is 48 percent “about” 50 percent?  Is 42 percent “about” 50 percent?  What range is allowed and still considered “about” 50 percent?  What structure is being claimed?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, and 14, 16-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Kere, US PGPub 2015/0191332.

    PNG
    media_image1.png
    493
    349
    media_image1.png
    Greyscale

Regarding claims 1 and 14, Kere discloses an elevator load bearing member (1), comprising: a plurality of load bearing cords (f); and a jacket (m) at least partially surrounding the cords (f), the jacket (m) including a layer (portion in contact with f) received against the cords (f), and a self-healing component (contents of 3), wherein the self-healing component (as described above) includes microcapsules (3 - see [0045]-[0047]), the microcapsules including a breakable shell (walls of capsule – see[0047]) with a resin (4) encapsulated in the shell of polymer resins (see [0045]-[0047]).
Regarding claim 7, Kere discloses the elevator load bearing member of claim 1, wherein the layer (as described above) includes the self- healing component (3).
Regarding claims 10 and 20, Kere discloses the elevator load bearing member of claims 8 and 14, wherein the layer (as described above) includes less than about 50 percent by weight (see [0065] – “a minor proportion of capsules”) of the self -healing component (3).
Regarding claim 16, Kere discloses the method of claim 15, wherein the self-healing component (3) includes an intrinsically self-healing material (see [0045]).
Regarding claim 17, Kere discloses the method of claim 14, wherein the forming includes forming a layer (as described above) on the plurality of load bearing cords (f), and forming an outer coating (9) on the layer (as described above).
Regarding claim 18, Kere discloses the method of claim 17, wherein the forming the outer coating (9) on the layer includes selectively applying the outer coating (9) to portions (outer surface) of the layer (as described above).
Regarding claim 19, Kere discloses the method of claim 14, wherein the self-healing component (3) includes microcapsules (see [0045]), the microcapsules including a breakable shell with a resin encapsulated in the shell of polymer resins, and a intrinsically self healing material (see [0045]).
Regarding claim 21, Kere discloses the elevator load bearing member of claim 1, wherein the self-healing component (4) includes a shape memory polymer (see [0047], DCPD is a shape memory polymer).
Regarding claim 22, Kere discloses the elevator load bearing member of claim 21, wherein the shape memory polymer (as described above) includes a component that softens, melts, or becomes reactive upon heating (DCPD is a wax like resin which reads on this limitation).
Regarding claim 23, Kere discloses the elevator load bearing member of claim 1, wherein the reactive resin (4) is reactive with respect to the jacket (m) such that reaction of the reactive resin (4) with the jacket (m) forms cross-links between the reactive resin and the jacket (see [0047]).
Regarding claim 24, Kere discloses the elevator load bearing member of claim 1, wherein the at least one of the jacket (m) and the breakable shell (as described above) of the microcapsules (as described above) includes a chemical (7) that is reactive with respect to the reactive resin (as described above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kere.
Regarding claim 9, Kere discloses the elevator load bearing member of claim 8 but does not specify that the microcapsules rupture at pressures greater than about 10 megapascals.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to incorporate the specified breaking pressure since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified breaking pressure in order to ensure the self healing functionality is realized only in the event of belt damage and not ordinary use.  

Claims 2-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kere in view of Peguret et al., WO2011/076273.
Regarding claims 2 and 11, Kere discloses the elevator load bearing member of claims 1 and 7, further comprising an outer coating (9) surrounding the jacket (m).  Kere does not specify that the outer coating  includes the self-healing component.

    PNG
    media_image2.png
    212
    407
    media_image2.png
    Greyscale

Peguret et al. teaches a similar self healing elevator cord structure (fig 2) wherein the outer coating (4) includes (see abstract) the self-healing component (VMIC).  It would have been obvious to provide the self healing component in the coating layer as described by Peguret et al. in the system disclosed by Kere, in order to further protect strengthen the suspension member in the event of damage.  
Regarding claim 3, Kere in view of Peguret et al. discloses the elevator load bearing member (1) of claim 2, wherein the layer (as described above) includes the self- healing component (3).
Regarding claim 4, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 2, wherein the outer coating (9) is selectively applied (encapsulating 2) to portions of the layer (as described above).
Regarding claim 5, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 2, wherein the self-healing component (3) includes an intrinsically self-healing material (see [0047]).
Regarding claim 6, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 2, but does not specify that the outer coating (9) includes less than about 50 percent by weight of the self-healing component.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to incorporate the specified range of self healing component since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified range of self healing component in order to promote damage prevention without significantly altering the underlying belt properties – see also [0065] on Kere.  
Regarding claim 12, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 11, wherein the self-healing component (VMIC – Peguret et al.) in the outer coating (9) includes at least one of an intrinsically self-healing material (see page 7, line 19 – Peguret et al.).
Regarding claim 13, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 11, wherein the self-healing component (3) includes microcapsules (see [0045]), the microcapsules including a breakable shell with a resin encapsulated in the shell of polymer resins, and a intrinsically self healing material, and shape memory polymer (see [0045]).

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
On page 6 of the remarks, Applicant argues that figure 1 is not prior art.  Examiner respectfully disagrees.  Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  For example this same general elevator configuration is know and illustrated in figure 1 of US Patent 9,546,447.  Applicants argument is therefore not persuasive.
On page 6 of the Remarks, Applicant argues that the limitation “about” followed by a number is not indefinite.  Examiner respectfully disagrees.  The limitation “about” makes the limitation fuzzy, or vague and indefinite.  For example in claim 6, is 48 percent “about” 50 percent?  Is 42 percent “about” 50 percent?  What range is allowed and still considered “about” 50 percent?  What structure is being claimed?  The disputed limitation is indefinite.  Applicants augment is therefore not persuasive.
On page 7 of the Remarks, Applicant argues that that the monomer substance in Kere is not reactive.  Examiner respectfully disagrees.  In [0047] of the specification, the monomer material is described in detail, and may be or include DCPD.  Here it is described that is has the ability to reach and polymerize with the matrix material.  Therefore substance 4 is reactive and applicants argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654